DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15-19, respectively, of U.S. Patent No. 10625531. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between U.S. Patent No. 10625531 and claims 16-20 of the present application is the present applicant describes the invention as an apparatus and U.S. Patent No. 10625531 describes the invention as a card. The term “apparatus” is considered a boarder (genetic) description of a card. With respect to claim 2, U.S. Patent No. 10625531 does not specifically recite “the controller is configured to play a pre-recorded sound through the speakers for less than 10 minutes”, how the microprocessor 301 and digital recorder 307 (¶0046-47 and 0072) can be configured to configured to play a pre-recorded sound through the speakers for less than 10 minutes. It would have been obvious to one having ordinary skills in the art .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 appears to duplicate the limitations on the last two lines of claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al., US 2011/0247247 (Mayer) in view of Harman, US Patent 5719920.
Referring to Claims 2, 7, 12 and 15: Mayer teaches a greeting card comprising a first card panel comprising a first inner surface (Figures 39 and 41, #802); a second panel comprising a second inner surface (Figures 39 and 41, #803); a fold line disposed between the first panel and the second panel (Figures 39 and 41, #808; 910071), and an internal components region (Figure 40, #600) disposed between the first inner surface of the first panel and the second inner surface of the second panel (10071); wherein the internal components region of the greeting card contains a plurality of internal components comprising: a speaker (Figure 41, #902); a controller connected to the speaker (Figure 41, #900), wherein the controller implements a safe mode of operation and a recipient mode of operation, and wherein in the safe mode of operation, the controller is configured to play one loop of a pre-recorded sound through the speaker (0068; controller is capable of this); a battery configured to provide electric power to the controller (Figure 41, #906), wherein in the recipient mode of operation, the controller is configured to continuously play the pre-recorded sound in a loop until stopped (0073; controller is capable of being programmed to do this); a mode of operation switch (Figure 41, #904) operatively connected to the controller, wherein, in response to a user operating the mode of operation switch, the controller is configured to switch from the safe mode of operation to the recipient mode of operation (0073).

    PNG
    media_image1.png
    443
    662
    media_image1.png
    Greyscale

Mayer does not teach after the user operates the mode of operation switch, the mode of operation switch cannot be switched from the recipient mode of operation to the safe mode of operation. 
Harman teaches a communication package attachable to a greeting card comprising a unitized interface system (UIS) to store a voice message in the communication package by recording the voice message, replaying the voice message, optionally re-recording at least a portion of the voice message until the replay is satisfactory and converting the voice message to a compressed, digital "sound file". The package further comprises a pull tab 17 which is the end of an insulating tape 19 that extends through the interior of the package past the side of the battery at the interior of the package thereby separating the battery from the rest of the electrical system of the package until the tab is pulled to remove the insulating tape 19. The pull tab 17 acts as a mode of operation switch. Once the pull tab is removed, the tab cannot be reinserted. Therefor the communication package cannot be switched from the recipient mode of operation to the safe mode of operation.

    PNG
    media_image2.png
    552
    250
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Harman into the invention of Mayer in order to provide a means to reserve the battery life and to prevent the message from being altered after the final accepted message is recorded.
Referring to Claim 8-12, Harman teaches a greeting card with a mode of operation switch comprising a tab (Figures 1-2, #17, column 5, lines 28-47) that is configured to be removed by a sender of the greeting card; wherein the tab (#17) is connected to a circuit that activates the recipient mode of operation when the circuit is closed by removal of the tab; wherein the tab is attached to an electrical insulator (#19) that separates leads in the circuit; wherein the tab is configured to be removed in response to the sender of the greeting card pulling the tab outward. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Harman into the invention of Mayer in order to 
Referring to Claim 14: Mayer further teaches that the fold line (Figure 39, #808) permits the internal components of the greeting card to be hidden from view when the greeting card is folded along the fold line (0071).
Claim 3-5, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al., US 2011/0247247 (Mayer) in view of Harman, US Patent 5719920, as applied to claim 2 above, and in further view of Balsamo, US 4,787,160.
Referring to Claim 3 and 16: Mayer does not teach a pouch with a payload, or a fastener for the first and second inner surfaces. 
Balsamo teaches a greeting card configured to reveal a hidden payload in response to the greeting card being ripped, the greeting card comprising: a fastener configured to fasten a first inner surface to a second inner surface when the greeting card is folded along the fold line (Figure 6, #15; col. 3, lines 21-22) wherein the fastener comprises adhesive (col. 2, lines 24-25); and a pouch (Figure 3, #20) comprising a payload (Figure 5, #28) configured to be revealed in response to the greeting card being ripped (col. 2, lines 51-55). 

    PNG
    media_image3.png
    382
    340
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    121
    333
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Balsamo into the invention of Mayer in order to provide a more entertaining greeting card with an added element of surprise, as Mayer teaches that other amusing details may be added to the greeting card as desired by a user (Figure 6), and to further fasten the panels together with an adhesive in order to ensure concealment and connection thereof.
Referring to Claim 4: Mayer does not teach the material of the payload. Balsamo teaches a greeting card with a payload comprising confetti (Figure 5, #28; col. 3, lines 4-6). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Balsamo into the invention of Mayer in order to enhance a user’s enjoyment.
Referring to Claim 5 and 17: Mayer does not teach the location of the pouch. Balsamo teaches a greeting card with a pouch (Figures 4 and 6, #20) adhered (Figure 6, at #15) to at least one of the first inner surface or the second inner surface of the greeting card. It would have been obvious to one of ordinary skill in the art prior to the 
Referring to Claim 18: Mayer further teaches that the fold line (Figure 39, #808) permits the internal components of the greeting card to be hidden from view when the greeting card is folded along the fold line (0071).
Referring to Claim 19-20, Harman teaches a greeting card with a mode of operation switch comprising a tab (Figures 1-2, #17, column 5, lines 28-47) that is configured to be removed by a sender of the greeting card; wherein the tab (#17) is connected to a circuit that activates the recipient mode of operation when the circuit is closed by removal of the tab; wherein the tab is attached to an electrical insulator (#19) that separates leads in the circuit; wherein the tab is configured to be removed in response to the sender of the greeting card pulling the tab outward. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the teachings of Harman into the invention of Mayer in order to utilize a commonly known switch to control activation of the device, as Harman teaches that any known switch may be used.

Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al., US 2011/0247247 (Mayer) in view of Harman, US Patent 5719920, as applied to claim 2 above, and further in view of Cardstock (https://web.archive.org/web/20140830170121/http://www.redrivercatalog.com/browse/9 6lb-polar-matte-magnum-photo-inkjet-card-stock-paper.html).
.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the limitations of the specific location of the pouch comprising a payload, which is hidden between two of the three folded panels of the greeting card with the other internal components, which allows the payload to be releases in response to ripping the card or otherwise destroying it, when taken into consideration with the remaining limitations of the claims, has not been found either alone or in an obviously combinable way in the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631